Citation Nr: 0503925	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  98-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

What disability rating is warranted for the period from July 
6, 1988, for an anxiety disorder with agoraphobia and panic 
attacks?


REPRESENTATION

Jenny Y. Twyford, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty for training from March to 
September 1962.  

This case originally came before the Board of Veterans' 
Appeals (Board) from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, assigning a noncompensable rating with the 
grant of service connection for an anxiety condition with 
agoraphobia and panic attacks in partial remission, effective 
from the July 6, 1988, date of receipt of claim.  In February 
2000, the Board remanded the case for further development.  
In an August 2003 decision, the Board denied the higher 
evaluation claim.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In September 2004, the Court 
vacated the Board's decision and remanded the appeal for 
further action.  

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the issue on appeal was placed in an appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating, the Fenderson doctrine applies to 
this issue.  Hence, the Board has restyled this rating 
question accordingly.  


FINDINGS OF FACT

1.  Prior to November 7, 1996, the veteran's service 
connected anxiety disorder with agoraphobia and panic attacks 
was not manifested by mild anxiety-type symptoms with mild 
social or industrial impairment.

2.  Since November 7, 1996, the veteran's anxiety disorder 
with agoraphobia and panic attacks has not been manifested by 
occupational and social impairment due to mild or transient 
symptoms.  


CONCLUSION OF LAW

The criteria for a compensable rating for an anxiety disorder 
with agoraphobia and panic attacks have not been met since 
July 6, 1988.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.132, Code 9400 (1996); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 3.655, 4.1, 4.3, 4.7, 4.130, Code 9400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In connection with the claim for a higher evaluation, VA 
advised the veteran of the laws and regulations governing the 
assignment of a compensable rating as well as what evidence 
VA had requested, received, and not received in the March 
1998 rating decision, May 1998 statement of the case, 
September 1998 and April 2003 supplemental statements of the 
case, in April and September 2000 letters, and in the 
February 2000 Board remand.  

An April 2003 supplemental statement of the case provided the 
veteran with notice of the VCAA in regards to his higher 
evaluation claim.  The statements and supplemental statements 
of the case notified the veteran of the old and new 
regulations for rating his psychiatric disorder.

Given the above letters, rating decisions, statements of the 
cases, supplemental statements of the case, and remand, the 
Board finds that the duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the record shows that the 
veteran's was asked by VA on numerous occasions (see RO 
letters to the veteran dated in July 1988, March 1989, 
February 1990, March 1990, May 1990, August 1995, September 
1995, March 2000, April 2000, and September 2000; Also see 
Board remands dated in January 1990, July 1995, and February 
2000) if there were any information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  If the evidence was held by a private 
physician the veteran was to provide authorizations so that 
the RO could obtain that evidence.  

Thereafter, records were received from the State of Michigan 
Office of Disability Determination in April 1999, regarding 
an employment dispute whereby the veteran successfully 
avoided transfer to a different position requiring extensive 
travel, based on his anxiety with agoraphobia.  It appears 
that the records pertaining to that determination and the 
medical statements upon which it relied are contained within 
the claims folder.  Records were also received from the 
Social Security Administration prior to the RO's issuance of 
a supplemental statement of the case in April 2003.

The Board in its February 2000 remand asked that the veteran 
be requested to identify all treatment for his disorder since 
March 1996, asked that the RO then request those records with 
appropriate authorization, and asked that the appellant be 
afforded a VA examination.  The instructions were fulfilled, 
save for the fact that a VA examination was not conducted due 
to the appellant's failure to report.  Requests were made for 
private medical and other pertinent records from health care 
providers who had examined or treated the veteran.  In 
response to a March 2000 RO request, the veteran submitted an 
April 2000 statement revealing that the only pertinent 
medical records since March 1996 that concerned his mental 
status were examinations by John Reece, M.A., and Mark 
Zaroff, M.A..  The RO, in turn, requested those records. 

The veteran also received prior treatment from Richard 
Westmaas, Ph.D., as is reflected in by an April 1988 letter 
from that provider.  In response to a RO request for 
treatment records, however, the veteran submitted an October 
2000 letter from Dr. Westmaas that reported that he did not 
have any other records of the veteran's.  Similarly, Mynard 
Amelon, D.O. notified the RO in April 1990 that he did not 
have any records of the veteran.  In addition, the record 
shows that the veteran was afforded a VA psychiatric 
examination in March 1996.  

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

Finally, the record is remarkable for the absence of any 
evidence of harm to the veteran because VA failed to provide 
adequate VCAA notice until after the March 1998 rating 
decision.  Cf. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this respect, the record shows the veteran was 
given numerous opportunities to submit evidence after the RO 
notified him of what evidence was necessary to substantiate 
his claim and the record shows that the appellant filed 
and/or the RO obtained additional records.  Hence, the Board 
finds that the veteran was not prejudiced by VA's failure to 
provide VCAA notice until after the March 1998 rating 
decision.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, including because the VCAA 
notice was not provided in the order required by 38 U.S.C.A. 
§ 5103(a) (West 2002) because the appeal was pending for 
years prior to the enactment of the VCAA, the Board finds 
that error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Veteran's Failure To Report For An Examination

Governing regulations are clear that when, as here, 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
veteran, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c).  38 C.F.R. § 3.655(a) 
(Emphasis Added).  Additionally, 38 C.F.R. § 3.655(b) 
provides that "[w]hen a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record." 

Here the veteran failed to report for the January 2001 VA 
examination that was scheduled following the February 2000 
Board remand.  The appellant stated that he was unable to 
report to the Allen Park, Michigan VA Medical Center because 
his anxiety disorder and particularly his agoraphobia, 
precluded him from making the trip.  The veteran then 
requested an examination in a smaller city closer to his 
home, but the RO informed him that the psychiatric personnel 
necessary for evaluation of his condition were not available 
proximate to his place of residence.  The veteran, in May 
2001, requested a special dispensation, and the office of a 
Congressman made the same request.  VA, however, informed 
both the appellant and the Congressman that because VA 
psychiatrists who performed examinations were in Detroit and 
not in the smaller cities he had requested, no accommodation 
could be made.  The RO also informed the Office of the 
Congressman that despite his agoraphobia the record showed 
the appellant's participation in a golf league.  

The provisions of 38 C.F.R. § 3.655(a) include examples of 
good cause for not showing for a VA examination to include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  However, 
nothing in the regulations speaks to the distance a veteran 
has to travel to attend a VA examination as being good cause.  

Moreover, while the Board recognizes that the veteran can 
testify as to the visible symptoms or manifestations of a 
disease or disability, his claim that his service connected 
psychiatric disorder prevented him from leaving his home to 
attend the VA examination is not probative because laypersons 
are not competent to offer medical opinions.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991); Moray v. Brown, 
5 Vet. App. 211 (1993).  

Furthermore, while the Board contacted the veteran in October 
2004 and invited him to file additional evidence in support 
of his claim, he has not given any indication that he is know 
willing to appear for a VA examination.

Accordingly, in view of the medical evidence discussed below 
which shows virtually no adverse psychiatric symptomatology, 
the lack of credible medical evidence that the veteran's 
service connected psychiatric disorder prevents him from 
leaving his home to attend the examination, the fact that 
nothing in the regulations speaks to the distance a veteran 
has to travel to attend a VA examination as being good cause 
for not showing for a VA examination, the fact that 
claimant's documented social history includes his 
participation in activities that require him to leave the 
home (e.g. membership in a golf league), and claimant's 
failure to reply to the October 2004 letter, the Board finds 
that the veteran's bare boned excuses for not showing for his 
VA examination do not amount to "good cause" under 
38 C.F.R. § 3.655.  The "duty to assist is not always a one-
way street.  If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
purtative evidence."  Wood v. Derwinski, 1 Vet. App. 190. 
192 (1991), See also Olson v. Principi, 3 Vet. App. 80, 483 
(1992). 

Where, as in this case, the veteran is to be examined for a 
rating evaluation stemming from an original claim for 
compensation but does not avail himself of the examination, 
the determination is to be made based on the evidence of 
record.  38 C.F.R. § 3.655.  Because the veteran will not 
present himself for appropriate evaluation, there seems no 
reasonable possibility that further attempts to so develop 
the claim will be fruitful.  Accordingly, adjudication of the 
current claim may go forward without yet another attempt to 
schedule the veteran for a VA examination.

The Merits-Based Analysis of the Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The appellant is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9400, for a generalized anxiety disorder.  
Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,700 (1996).  The new criteria for evaluating 
psychiatric disabilities are codified at 38 C.F.R. § 4.130 
(2004).  

The statement and supplemental statements of the case 
notified the veteran of the old and new rating criteria.  
Accordingly, adjudication of his claim may go forward.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, VA may only apply the old rating 
criteria in evaluating the appellant's disorder prior to the 
November 7, 1996, time period and the new rating criteria for 
rating psychiatric disabilities to the term beginning on 
November 7, 1996.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

Under the rating criteria for psychoneurotic disorders, 
including Diagnostic Code 9400, applicable prior to November 
7, 1996, (the old criteria), where there was a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment, a 30 percent rating was 
assigned.  Where there was less than the criteria for the 30 
percent rating, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment, 
a 10 percent rating was assigned.  Finally, where there were 
neurotic symptoms which somewhat adversely affected 
relationships with others but which did not cause impairment 
of working ability, a noncompensable rating was assigned.  
38 C.F.R. § 4.132 (1996).

Under the new criteria, 38 C.F.R. § 4.130, Diagnostic Code 
9400, a 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is warranted where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or where symptoms 
are controlled with continuous medication.  A noncompensable 
rating is assigned where a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  38 C.F.R. § 4.130 (2004).  

Mauerhan v. Principi, 16 Vet. App. 436 (2002), provides 
important guidance in the application of the current 
psychiatric rating criteria.  The Court stated that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The Court 
stated that the analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the Court also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  Id. at 442-
3.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267, quoting 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV) p. 
32.  GAF scores ranging from 71 to 80 reflect transient and 
expectable reactions to psychosocial stressors if symptoms 
are present (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

The veteran alleged in a June 1998 VA Form 9 that his current 
psychiatric disability warrants a 50 percent evaluation due 
to unspecified impairments.  

The medical records within the claims folder dating from July 
6, 1988, to the present, consist of a private psychologist's 
letter, private medical evaluations, and a March 1996 VA 
examination report.  As discussed above, these constitute all 
the medical records from the period which are available.  

At a March 1996 VA psychiatric examination, the veteran 
reported that his psychiatric impairment consisted 
principally of agoraphobia with panic attacks, which 
manifested when he had to drive in to the city of Allen Park, 
for the current examination.  He denied retiring from the 
State of Michigan Transportation Department due to a medical 
condition.  He added that it had been somewhat of a struggle 
to make it to retirement, since they had wanted to transfer 
him, which he had not wanted, but he managed avoid the 
transfer on the basis of his agoraphobia with the support of 
medical documentation.  He also contended that his 
agoraphobia indirectly caused him not to obtain promotions or 
raises or other benefits during his career. 

The VA examiner noted that the veteran had been diagnosed 
with paranoid schizophrenia in 1974, but further noted that 
the condition had apparently had a rapid onset and rapid 
resolution.  Looking further at past medical records, the VA 
examiner noted that the veteran had been prescribed 
medications in the year prior to the 1974 diagnosis that 
could have precipitated psychotic symptoms, with eventual 
resolution of those symptoms following cessation of those 
drug regimes.  The appellant reported using Zanax over the 
prior 10 years.  

Mental status examination revealed that the veteran was 
alert, well developed, well nourished, normally proportioned, 
and with excellent or superior health and personal hygiene.  
The examiner also observed that the veteran seemed very well 
controlled and mature, though with a sense of humor.  The 
veteran reported that he and his wife shared the driving for 
the approximate 200-mile trip for the examination.  He 
reported seeing a therapist in cooperation with his general 
physician, though he did not see the therapist regularly.  He 
added that he had not used any alcohol since 1985, and 
reported having no history of self-harm or violent tendencies 
and denied hearing voices.  He also denied difficulties with 
the law.  He reported currently transitioning to retirement 
living.  On examination, the veteran correctly performed 
basic memory and arithmetic tests.  The examiner diagnosed an 
anxiety condition, with agoraphobia and panic attacks, in 
partial remission, and assigned a Global Assessment of 
Functioning (GAF) Scale score of 80.  

As noted above, the veteran has not undergone a more recent 
VA psychiatric evaluation than the March 1996 examination.  
Accordingly, because the veteran will not avail himself of an 
additional examination for a rating for his original claim 
for compensation, the appropriate rating is to be determined 
based on the evidence of record.  38 C.F.R. § 3.655.

In December 1997, the veteran was seen by Margaret K Cappone, 
Ph.D., and John S. Reece, M.A., in connection with an 
application for benefits filed with the State of Michigan.  
He reported a history of anxiety, agoraphobia, and occasional 
panic attacks.  Problems with sleep and/or appetite were 
denied.  The veteran also denied receiving any medical care 
or using any medication stating that he was "functioning 
pretty well for the most part."  The veteran stated that he 
had been continuously married to the same woman since 1967, 
and that he worked for 31 years with the Michigan Department 
of Transportation.  He described his marital relationship as 
good, and declined to describe any marital stresses.  The 
appellant's relationship with his children was described as 
good, and he stated that in the summer he belonged to a golf 
league which he attended about once a week.  

Mental status examination revealed that the veteran was 
oriented and in contact with reality.  There was no evidence 
of hyperactivity or psychomotor retardation.  His dress and 
hygiene were normal.  His interpersonal manners were, 
however, quite constricted as he did not volunteer 
information and he showed a reluctance to do so when asked.  
Insight was judged to be questionable, with vagueness noted 
in the minimal amount of speech.  Still, there was no 
evidence of blocked, illogical, pressured, slowed, or 
circumstantial speech.  The examiner found the veteran quite 
suspicious and guarded.  His affect was flat.  The veteran 
denied feelings of depression, and memory testing, fund of 
knowledge, and calculation studies revealed no abnormality.  
The diagnosis was paranoid schizophrenia, in partial 
remission.  A GAF score of 65 was assigned.

In February 1999, the veteran was examined by Mark Zaroff, 
M.A., and Dr. Cappone.  He reported a history of agoraphobia, 
anxiety and panic attacks since service.  He also reported a 
history of schizophrenia.  The appellant stated that his 
symptoms remained the same although there were periods when 
they were worse.  The veteran stated that he felt oppressed 
at his job, although he was not employed at the time of 
examination.  He denied being hospitalized since 1974, denied 
using any medication since 1996, and denied receiving any 
current therapy.  He was still married, and he described a 
long work history with the Michigan Department of 
Transportation.  During summer months the appellant stated 
that he played golf, but as of late, he reported watching his 
grandchildren participate in sports.

Mental status examination revealed the appellant to be 
oriented, appropriately dressed, and to report for the 
examination on time.  He maintained a suspicious facial 
expression.  He was guarded and withdrawn.  He did not 
exaggerate his symptoms.  The examiner was not clear whether 
the appellant had good contact with reality, although for the 
most part it appeared that he did.  Insight was judged to be 
limited.  The veteran's answers to questions were brief, but 
focused and topic directed.  He denied hallucinations, 
obsessions, and believed that he controlled his own thoughts.  
Suicidal ideation and somatic complaints were denied.  There 
was no gross impairment on memory, fund of knowledge or 
calculation testing.  The diagnoses were paranoid type 
schizophrenia, in remission; and a history of a panic 
disorder with agoraphobia.  A GAF score of 60 was assigned. 

The claims folder also contains subjective assessments of the 
service-connected disorder by the veteran and his wife in 
forms completed in 1997 and 1998.  Therein they both note 
that the appellant became anxious in stressful situations or 
when in crowds.  The veteran indicated that he occasionally 
had difficulty sleeping when anxious.  Neither the veteran 
nor his wife indicated that the appellant was significantly 
prevented from performing their chosen normal daily 
activities, either in work or play, due to his anxiety 
disorder.  

In an April 1988 letter Richard Westmaas, Ph.D., states that 
he treated the veteran in 1983.  Dr. Westmaas noted that the 
veteran had shown improvement both in his ability to cope 
with stressful situations and his ability to interact in 
public places, such as going to coffee shops with his work 
crew more frequently.  The psychologist wrote the letter in 
support of the appeal for an exemption from a work transfer 
to another location.  Dr. Westmaas concluded that the 
veteran's panic disorder with agoraphobia would be 
exacerbated by a transfer, causing a return of more severe 
symptoms from which the veteran did not suffer presently.  

In June 1999, the Social Security Administration denied an 
application for disability benefits based on the foregoing 
evidence.

As to the old criteria, the pre-November 7, 1996, record 
shows that the veteran's anxiety disorder with agoraphobia is 
clinically shown to cause not more than transient and 
expectable reactions to psychosocial stressors.  While there 
may be evidence of some slight impairment, there is no 
evidence that these reactions cause mild social and 
industrial inadaptability, or mild transient symptoms.  In 
this regard, the VA examination in March 1996 found that the 
veteran was alert, and very well controlled.  

As to the new criteria, the post-November 7, 1996, record 
shows that examinations in December 1997 and February 1999 do 
not find any evidence that the appellant still suffered from 
the service connected anxiety disorder with agoraphobia.  
Rather, the examiners found that the veteran had 
schizophrenia, a non-service connected disorder.  At best, 
one examiner found only a history of agoraphobia, but no 
symptoms were specifically related thereto.  Moreover, there 
is no evidence of any occupational impairment due to 
agoraphobia with anxiety.  Lastly, there is no evidence that 
the veteran has been on continuous medication, for either 
time period, for agoraphobia with anxiety.  

As such, the preponderance of the evidence is against 
granting a compensable evaluation at any time since July 6, 
1988.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable rating for an anxiety disorder with agoraphobia 
and panic attacks for the period since July 6, 1988, is 
denied. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


